DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41 & 42 on page 9 line 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 5 line 7 “cartridge are just still caused” should read “cartridge are still caused”.
 On page 8 line 8 “skew relative to the cartridge for allowing the cap to compensate a tolerance” should read “skew relative to the cartridge allowing the cap to compensate for a tolerance”.
On page 11 line 26 “the close 20” should read “the closure 20”.
On page 11 line 32 “(or self-refsealing)” should read “(or self-resealing)”.
Appropriate correction is required.

Claim Objections
Claims 12 & 14 are objected to because of the following informalities:  
Claim 12 references “the dental material” when in claim 1, in which claim 12 depends on, there is only reference of a “flowable material” leading to possible confusion. The examiner understands the “dental material” to be the same as the “flowable material” of claim 1, however for clarity and consistency purposes, “the dental material” in claim 12 should be changed to “the flowable material”
In claim 14 the phrase “skew relative to the cartridge for allowing the cap to compensate a tolerance” for clarity purposes should read “skew relative to the cartridge for a tolerance”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes examiner has interpreted the phrase “preferably entirely surrounded” is not being required for examination.  
Claim 13 recites the limitation "second piston" in dependence of claim 1.  Claim 1 does not specifically describe a “first piston” and the use of the term “second piston” without reference to a “first piston” makes the scope unclear as to whether there are supposed to be two pistons or just the singular piston introduced by claim 13. For examination purposes, examiner has interpreted claim 13 to depend from claim 6 instead of its original dependency to claim 1 since claim 6 introduces a ‘first piston’.
Claim 14 recites the limitation "the first and second and thus for the first and second seal" in dependence of claim 11.  There is insufficient antecedent basis for this limitation in the claim specifically “the second dispensing nozzle” and “the second seal”. However, proper antecedent basis can be found in claim 13. For examination purposes, examiner has interpreted claim 14 to depend from claim 13 instead of its original dependency to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, & 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles (US5735437) in view of Takagi (US20050192535).

    PNG
    media_image1.png
    662
    1043
    media_image1.png
    Greyscale

Regarding Claim 1, Broyles teaches a syringe for dispensing a flowable material (column 2 lines 21-23), comprising a cartridge (14) having a cartridge front end with at least a first dispensing nozzle (18) (Figure 2 annotated; column 3 line 58-67 & column 4 line 1-3), and a closure (38) for openably closing the first dispensing nozzle (Broyles Figure 2 annotated; column 5 line 61-65 & column 6 lines 38-40), wherein the closure comprises a cap (40) and at least a first seal (foam pads, column 6 line 31), wherein the cap is telescopically placeable on the cartridge front end (Broyles Figure 2 annotated; column 5 line 61-65 & column 6 line 31-36). Broyles also discloses a tab locking system that serves as a way to attach the closure onto the cartridge (column 6 lines 15-21)

Broyles discloses the claimed invention except for wherein one of the closure and the cartridge has a first magnet for establishing a magnetic attraction between the closure and the cartridge.
Takagi teaches a device to safely house a needle used in syringes with a main housing cartridge and a cap closure. Takagi specifically discloses each of the closure and the cartridges having magnets (691 in closure, 11 & 12 in cartridge) for establishing a magnetic attraction and serving as a way for the cap and closure to be detachably connected (Takagi Figure 10; paragraphs [0065], [0066], & [0068]).
Broyles and Takagi are both considered to be analogous to the claimed invention because they are in the same field of closures for syringes. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Broyles to substitute one known closure attachment method (magnets enclosed in both the cap and cartridge of Takagi) for another known closure attachment method (tab locking system of Broyles) and the result of such a modification would have been predictable, namely providing a way to securely attach the closure onto the cartridge (Takagi paragraphs [0065], [0067]). 

The resultant device of Broyles and Takagi would comprise a syringe for dispensing material with a magnetic closure mechanism to seal the nozzles.  The combination of Broyles and Takagi further teaches a situation in which the closure (38) is placed on the cartridge (14) front end, the first seal (foam pad) is arranged between the cap (40) and the first dispensing nozzle (18) with the closure and the cartridge being positionable in a sealing position in which the first seal spaces the cap and the cartridge front end away from each other against a magnetic attraction that urges the cap and the cartridge toward each other (Broyles column 6 line 31-36).

Regarding Claim 2, Broyles modified by Takagi teaches the syringe of claim 1. Broyles further discloses the cap and the cartridge front end are telescopically slidable relative to each other (Broyles: Figure 2 annotated; column 6 lines 23-29 & lines 38-47).  Takagi further discloses the magnetic attraction is determined such that the cap and the cartridge are caused to slide toward each other within an attraction range from the sealing position (Takagi: paragraphs [0065] & [0067]). Applicant’s claim limitation of “within an attraction range” is regarded as inherently taught by Takagi as a magnetic attraction between two objects have an attraction range. 

Regarding Claim 4, Broyles modified by Takagi teaches the syringe of claim 1, wherein the cap (40) is cup-shaped and comprises a bottom wall from which a side wall protrudes, wherein in a situation in which the closure is placed on the cartridge front end the side wall is mated with the cartridge front end and the first seal (foam pads) is arranged between the bottom wall and the first dispensing nozzle (18) (Broyles: Figure 1 & Figure 2 annotated; column 6 lines 31-36).

Regarding Claim 5, Broyles modified by Takagi teaches the syringe of claim 1, wherein the cartridge comprises at least a first chamber (16) for containing the flowable material, wherein the first chamber opens into the first dispensing nozzle (18) (Broyles: Figures 2 annotated; column 3 lines 58-67 & column 4 lines 1-3).

Regarding Claim 6, Broyles modified by Takagi teaches the syringe of claim 5, further comprising at least a first piston (22) within the first chamber for advancing the flowable material toward the first dispensing nozzle (18) (Broyles: Figure 2 annotated; column 4 lines 11- 19 & 41-49).

Regarding Claim 7, Broyles modified by Takagi teaches the syringe of claim 1. Broyles further discloses the cap is molded from a first plastic material and the cartridge is molded from a second plastic material (Broyles: column 6 lines 60-67). As described in the modification of claim 1 above, the magnetic closure would comprise a magnet enclosed in the cap and a magnet enclosed in the cartridge. Magnets being ‘enclosed’ in the cap/cartridge would result in material of the cap/cartridge (i.e. first plastic material and second plastic material) being arranged between the magnet in either the cap or cartridge and the other of the cap/cartridge (Takagi: paragraph [0067]). 

Regarding Claim 8, as best understood based on the 35 U.S.C. 112(b) issues identified above, Broyles modified by Takagi teaches the syringe of claim 7. As described in the modification of claim 1 & 7 above, the magnetic closure would comprise a magnet enclosed in the cap and a magnet enclosed in the cartridge and result in a material (i.e. first plastic material and second plastic material) existing between the magnets. The magnets being ‘enclosed’ in the cap/cartridge would further result in material of the cap/cartridge (i.e. first plastic material and second plastic material) surrounding the magnet (partially or entirely) in either the cap or cartridge. 

Regarding Claim 9, Broyles modified by Takagi teaches the syringe of claim 1. Takagi further discloses the other one of the closure and the cartridge comprises a second magnet (691, 11, or 12) or ferromagnetic material (Takagi Figure 10; paragraphs [0065], [0068], [0069], and [0070]).


Regarding Claim 10, Broyles modified by Takagi teaches the syringe of claim 9. Takagi further discloses each of the first and second magnet (691, 11,12) comprise neodymium magnets or ferromagnetic material (Takagi paragraphs [0042] and [0065]).

Regarding Claim 11, Broyles modified by Takagi teaches the syringe of claim 1, comprising a lever (30) for portion-wise expelling the flowable material (Broyles Figures 2 annotated; column 4 lines 31-49).

Regarding Claim 12, Broyles modified by Takagi teaches the syringe of claim 1, comprising the dental material (Broyles column 1 lines 42-51).

Regarding Claim 13, Broyles modified by Takagi teaches the syringe of claim 6, comprising a second dispensing nozzle (18), a second seal (foam pads), a second chamber (16) and a second piston (24). (Broyles Figure 2 annotated; column 3 lines 58-67, column 4 lines 1-19, & column 6 lines 31-37).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Broyles in view of Takagi as applied to claims 1 & 2 above, and further in view of Dar (US20170296121).

	Broyles in view of Takagi teaches the syringe as claimed in claims 1 & 2. However, they fail to teach the magnets having an attraction range of at least 15 mm.
	Dar teaches a headset with a magnetic closure system to secure the headset around the users head. Dar teaches neodymium magnets are arranged so as to attract one another when they are at a distance not greater than 10 mm, not greater than 20 mm, or not greater than 30 mm (Dar: paragraph [0192]). 
Broyles, Takagi, and Dar are all considered to be analogous to the claimed invention because they are in the closure mechanisms. Dar teaches neodymium magnets that are arranged having an attraction range of at least 15 mm (Dar: paragraph [0192]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Broyles, Takagi, and Dar to make a syringe with a magnetic closure with an attraction range of at least 15 mm, as such a modification would provide the cap and closure to be closed without actually seeing the magnetic closure pieces come into contact with one another (Dar: paragraph [0192]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Broyles in view of Takagi as applied to claims 1, 6, & 13 above, and further in view of Zheng (CN20199305).

    PNG
    media_image2.png
    416
    449
    media_image2.png
    Greyscale

Regarding Claim 14, Broyles in view of Takagi teaches the syringe as claimed in claims 1, 6, & 13. Broyles in view of Takagi is further capable of allowing the cap to compensate a tolerance between the cap and the first and second dispensing nozzle and thus for the first and second seal to equally seal the first and second dispensing nozzle as this limitation is merely intended use, and the deformation of the seals (foam pads) in the cap allows for equal sealing of the dispensing nozzles. However, Broyles in view of Takagi fails to teach wherein the cap and the cartridge front end are sized to provide a play between the cap and the cartridge front end, which enables the cap to skew relative to the cartridge.  Applicant’s claim limitation of “to provide a play between the cap and the cartridge front end, which enables the cap to skew relative to the cartridge” is regarded as a matter of sizing based on engineering tolerances allowing for non-zero angles i.e. skew. 
Zheng teaches a disinfectant bottle with a magnetic cap closure system. Zheng also discloses gaps that exist between the cap (1) and the neck of the bottle body (4) (Zheng Figure 1 annotated). This gap is capable of allowing for play between the two and the cap to skew relative to the bottle. 
Broyles, Takagi, and Zheng are all considered to be analogous to the claimed invention because they are in the field of closure mechanisms. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Broyles, Takagi, and Zheng to make a cap and the cartridge front end that are sized to provide a play between the cap and the cartridge front end enabling the cap to skew, as such a modification would be a matter of accommodating engineering tolerances between the cap and capsule front end allowing for skew and a forgiveness in fit between the two. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaeffer (US4983379): Schaeffer discloses a dental material storage and delivery device that has two capsules, nozzles, seals, and pistons to move dental material towards an exit.
Fazi (US20140263319): Fazi discloses a vial container with magnets that may be used to seal a cap to other parts of the container body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY ALEXANDER KIM whose telephone number is (571)272-0296. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAK/Examiner, Art Unit 4188     
                                                                                                                                                                                                   /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772